TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00357-CV


                                         K. E. P., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-14-006547, HONORABLE TIM SULAK, JUDGE PRESIDING


                                             ORDER

PER CURIAM

               Appellant K.E.P. filed her notice of appeal on May 26, 2016. The appellate

record was complete June 3, 2016, making appellant’s brief due June 23, 2016. To date,

appellant’s brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order counsel to file appellant’s brief no later

than July 14, 2016. If the brief is not filed by that date, counsel may be required to show cause

why he should not be held in contempt of court.

               It is ordered on June 29, 2016.



Before Justices Puryear, Goodwin, and Field